Citation Nr: 1602694	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  06-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to herbicide exposure.
 
2.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been received.
 
3.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received.
 
4.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has been received.
 
5.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a cardiac disorder has been received.

6.  Entitlement to service connection for a psychiatric disorder, to include PTSD.
 
7.  Entitlement to service connection for bilateral hearing loss.
 
8.  Entitlement to service connection for tinnitus.
 
9.  Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated March 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Most recently, in January 2015, the Board remanded this matter for a hearing.  The Veteran provided testimony before the undersigned Veterans Law Judge in June 2015.  The claims file contains a transcript of the hearing.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Although the record contains evidence not yet considered by the AOJ, the merits determinations below are wholly favorable to the Veteran and the remaining claims are being remanded for further development and readjudication by the AOJ.  38 C.F.R. § 20.1304(c).

The issue(s) of entitlement to service connection for a psychiatric disorder, bilateral hearing loss, for tinnitus, and for a cardiac disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus (type 2) and it is at least as likely as not that he was exposed to herbicide agents and his current diabetes mellitus is related to his active service.

2.  In a January 2004 rating decision, the RO denied entitlement to service connection for a psychiatric disorder, for bilateral hearing loss, for tinnitus, and for a cardiac disorder.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

3.  Evidence received since the January 2004 rating decision with respect to the psychiatric disorder, bilateral hearing loss, tinnitus, and cardiac disorder claims is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the January 2004 rating decision, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a psychiatric disorder, for bilateral hearing loss, for tinnitus, and for a cardiac disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The January 2004 rating decision denying the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss, tinnitus, and a cardiac disorder is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for reopening the claim of entitlement to service connection for a cardiac disorder have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Id.

In determining whether statements submitted in support of a claim are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

II.  Service Connection:  Diabetes Mellitus

The Veteran claims that he developed diabetes mellitus type II due to exposure to herbicide agents.  He claims that his diabetes mellitus, diagnosed well after his active service, is due to exposure to herbicide agents during his active service in Thailand and Vietnam.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  Diabetes mellitus type II is a condition associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The dispositive issue in this case is whether the Veteran was exposed to herbicides.

Although veterans who served in Vietnam are presumed to have been exposed to herbicides, the available military personnel records and other documentary evidence do not establish that the Veteran served in Vietnam as that term is defined in the applicable regulation. See 38 C.F.R. § 3.307(a)(6).  However, the service personnel records establish that the Veteran served in Thailand and fail to reflect where he was located during the months he has testified he was in Vietnam.  

Specifically, orders in early July 1969 appear to indicate that the Veteran was being sent to Vietnam from Oakland, California.  The next entry in the record of assignments is dated mid-August 1969 and notes he was en route to the Pacific.  There are special orders dated September 21, 1969, showing he had reported for duty to the 313th Transportation Co., and the record of assignments notes assignment to that company as of September 22, 1969.  Therefore, the records do not account for the approximately five weeks he was in casual status, the records do not dis-prove his June 2015 Board hearing testimony that spent time in Vietnam in late summer of 1969.

The Veteran also testified that, after transferring to Thailand, he made deliveries via truck from Thailand to Vietnam.  The Veteran's wife submitted a statement corroborating that testimony.  This provides some additional probative value in favor of finding the Veteran spent time in Vietnam and, so, was exposed to herbicide agents.

In addition, the Veteran testified that he spent time around the perimeters of military bases during his verified active service in Thailand.  VA's Adjudication Procedures Manual Rewrite requires special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to specifically include those at which the Veteran was present.  See M21-1MR at IV.ii.2.C.10.q.  The protocols direct that, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.  The Veteran's testimony regarding his experiences in Thailand, particularly regarding time spent at the perimeter of the bases, is credible.

The VA system is "veteran-friendly" and "non-adversarial."  Evans v. Shinseki, 25 Vet. App. 7, 14 (2011).  Therefore, "when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...or any other point, such doubt will be resolved in favor of the claimant."  38 C.F.R. § 3.102.  Applying these standards to each factual, medical and legal issue, the Board finds that the evidence establishes that the Veteran was exposed to herbicide agents during his active service.  Based on that finding and the regulatory presumptions to which the Veteran is entitled, the Board also finds that his exposure to herbicide agents caused or contributed to his later development of diabetes mellitus.  See 38 C.F.R. § 3.309(e).

The evidence is at least in equipoise on each of the factual issues with respect to the claim at issue; consequently application of the benefit of the doubt doctrine requires the doubt be resolved in the Veteran's favor.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim of entitlement to service connection for diabetes mellitus is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.307, and 3.309(e).

The Veteran's claim with respect to diabetes mellitus has been granted, so he could suffer no prejudice from any failures by VA with respect to its duties to notify and assist in regard to that claim.  The remaining claims are being remanded for further development.  The Board need not further discuss VA's fulfillment of the duties to assist and notify at this time.

III.  New and Material Evidence to Reopen

The Veteran initially claimed entitlement to service connection for ear and heart conditions shortly after service and was denied.  See July 1971 Rating Decision.  The Veteran did not timely file a Notice of Disagreement (NOD) and July 1971 rating decision became final.  38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a request to reopen the ear and heart claims in March 1996 and those claims were denied in May 1996 for failure to submit new and material evidence.  See May 1996 Letter of Denial.  The Veteran did not timely file a Notice of Disagreement (NOD) or submit any further evidence, so the claims were not reopened and the claims remained denied.

In August and September 2003, the Veteran claimed entitlement to service connection for a psychiatric disorder, for bilateral hearing loss, for tinnitus, and for a cardiac disorder.  The claims were all denied.  See January 2004 Rating Decision.  The Veteran timely filed a Notice of Disagreement (NOD), but, after the issuance of August 2005 Statement of the Case (SOC), the Veteran failed to timely perfect his appeal by filing a VA Form 9 or other substantive appeal.  38 C.F.R. § 20.302.  Therefore, the January 2004 rating decision became final.  38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  A "reasonable possibility of substantiating a claim" exists where the new evidence triggers the VA's duty to assist.  See Shade, 24 Vet. App. at 120.

The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  See Shade, 24 Vet. App. at 120.

In the January 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder due to the lack of a confirmed diagnosis of PTSD and the lack of a verified stressor.  With respect to bilateral hearing loss and a cardiac disorder, the claims were denied on the basis that the evidence did not show a causal nexus between the Veteran's current disabilities and his active service.  The tinnitus claim was denied due to the lack of medical evidence establishing tinnitus.

Importantly, the Veteran has not had VA examinations regarding any of these claimed conditions other than 1971 examinations regarding ear trouble (but not hearing loss or tinnitus) and a heart condition (the examiner diagnosed a systolic murmur).

The evidence associated with the claims file since the last final denial of the claims includes additional diagnoses of PTSD (though the Board makes no finding at this time regarding whether the diagnoses meet the regulatory criteria), testimony regarding the onset of noticeable hearing loss and ringing in the ears, medical records documenting hypertension, and the above-finding of fact that the Veteran was exposed to herbicide agents.  See, e.g., June 2005 VA Physician Note (diagnosing PTSD and hypertension); June 2015 Board Hearing Testimony, generally.

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claims for a psychiatric disorder, for bilateral hearing loss, for tinnitus, and for a cardiac disorder.  Specifically, the new evidence, together with the other evidence of record, triggers VA's duty to provide a VA examination with respect to each of the claimed disabilities (psychiatric disorder, hearing loss, tinnitus, and a cardiac disorder).  See Shade, 24 Vet. App. at 120.  In making this determination, the Board is cognizant of the Court's instructions that the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.


ORDER

Entitlement to service connection for diabetes mellitus, including as due to exposure to herbicide agents, is granted, subject to controlling regulations governing the payment of monetary awards.

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder is reopened.

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim of service connection for tinnitus is reopened.

New and material evidence having been received, the claim of service connection for a cardiac disorder is reopened.


REMAND

The Veteran has not been afforded examinations and opinions regarding the conditions at issue in his reopened claims.  

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

With respect to an acquired psychiatric disorder, the evidence includes mental health diagnoses indicating a current disability, mental health professionals' statements indicating, at least, a possible association between the current disability and his active service, and testimony regarding his active service experiences (e.g. traveling through hostile territory in a time of war) that satisfy the in-service element of the McLendon test.  Similarly, the Veteran's testimony regarding in-service events and current audiological (hearing loss and tinnitus) symptoms, including their onset, meets the low McLendon threshold.  Finally, the evidence of a diagnosed heart murmur (during service and currently) and hypertension (after service), together with the finding that the Veteran was exposed to herbicide agents also meets the McLendon threshold.  The evidence of record warrants remand for examinations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all medical providers who have treated him for a psychiatric disorder, hearing loss, tinnitus, and/or a cardiac disorder and that he provide authorization for VA to obtain his complete medical records from those providers identified.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records.

2.  Obtain the Veteran's updated VA medical records from San Antonio from June 2005 to the present.

3.  After obtaining the above evidence, to the extent possible, then schedule examinations with respect to his claimed acquired psychiatric disorder, hearing loss, tinnitus, and cardiac disorder to determine the nature and etiology of any such disabilities.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by an examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

Acquired Psychiatric Disorder

a.  Identify the appropriate diagnosis/es for each of the Veteran's acquired psychiatric disorders.

b.  For each acquired psychiatric disorder identified in response to (a), is it at least as likely as not (50 percent probability or greater) that the acquired psychiatric disorder was incurred in or otherwise related to the Veteran's military service.

Hearing Loss and Tinnitus

c.  Determine whether the Veteran has bilateral hearing loss and/or tinnitus.

d.  If the Veteran has hearing loss in one or both ears, is it at least as likely as not (50 percent probability or greater) that the hearing loss was incurred in or otherwise related to the Veteran's military service.

e.  If the Veteran has tinnitus, is it at least as likely as not (50 percent probability or greater) that the tinnitus was incurred in or otherwise related to the Veteran's military service.

The examiner should specifically comment on any audiometry results in the service records indicating hearing loss or threshold shifts during the Veteran's active service.  In addition, the examiner should explain the significance, if any, of the normal audiometric testing at the Veteran's discharge.  In this regard, the examiner should be aware that an opinion based solely on a normal audiometric discharge examination is inadequate.

If both hearing loss and tinnitus are diagnosed, the examiner also must discuss the connection, if any, between the diagnosed hearing loss and tinnitus.  Specifically, the examiner should indicate whether tinnitus is as likely as not a symptom associated with hearing loss.

Cardiac Disorder

f.  Identify the appropriate diagnosis/es for each of the Veteran's cardiac disorders (to include previously diagnosed systolic heart murmur and hypertension).

g.  For each cardiac disorder identified in response to (f), is it at least as likely as not (50 percent probability or greater) that the cardiac disorder was incurred in or otherwise related to the Veteran's military service.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  Thereafter, readjudicate, based on the entirety of the evidence, the claims of entitlement to service connection for an acquired psychiatric disorder, hearing loss, tinnitus, and a cardiac disorder.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


